 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthland Dodge, Inc. and International Association ofMachinists and AerospaceWorkers, AFL-CIO, Dis-trictNo. 63. Case 6-CA-6391August 6, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 19, 1973, Administrative Law Judge Lo-well Goerlich issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, with the followingmodifications.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, SouthlandDodge, Inc., Pittsburgh, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1.Delete paragraph 2(b) and substitute the follow-ing:"(b)Upon execution of the aforesaid agreement,give retroactive effect to the provisions thereof andmake whole its employees for anylossesthey mayhave suffered by reason of the Respondent's failure tosign the agreement."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.'Respondent has excepted to the Administrative Law Judge's recommen-dation that it reimburse the Union for any loss of dues resulting fromRespondent'sunlawful refusal to sign the collective-bargaining agreementreached by the partiesWe find merit in the exception and shall delete thisprovision from the Order The Board has ordered dues reimbursement inappropriate cases only where employees have individually signed dues check-off authorizations There is no evidence of such signing in this caseAccord-ingly,the proposed remedy is inappropriateOgle Protection Service,Inc, 183NLRB 682,Creutz Plating Corporation,172 NLRB IAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe have forthwith signed a written contract withInternationalAssociation of Machinists and Aero-space Workers, AFL-CIO, District No. 63, effectiveOctober 5, 1972, a copy of which is posted with thisnotice.WE WILL give retroactive effect to the terms andconditions of the contract and we will makewhole our employees for anylossesthey mayhave suffered by reason of our failure to sign thecontract.SOUTHLAND DODGE, INC(Employer)DatedBy(Representative)(Title)Thisis anofficial notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: The chargefiled by District No. 63, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, herein referredto as the Union, on November 2, 1972, was duly served byregistered mail upon Southland Dodge, Inc., the Respon-dent herein, on November 2, 1972. A complaint and noticeof hearing was issued on December 21, 1972. The complaintcharged that the Respondent failed and refused to executea written agreement embodying the terms and conditionsagreed upon between the Respondent and the Union inviolation of Section 8(a)(1) and (5) of the National LaborRelations Act, as amended, herein referred to as the Act.The Respondent filed a timely answer denying that it hadengaged in or was engaging in any of the unfair labor prac-tices alleged.The case came on for trial on February 7, 1973, at Pitts-burgh, Pennsylvania. Each party was afforded a full oppor-205 NLRB No. 54 SOUTHLAND DODGE, INC.tunity to be heard, to call, to examine and cross-examinewitnesses, to argue orally on the record, to submit proposedfindings of fact and conclusions, and to file briefs. All briefshave been carefully considered.FINDINGS OFFACT,'CONCLUSIONS, ANDREASONS THEREFORITHE BUSINESS OF THE RESPONDENTThe Respondent,a Pennsylvania corporation with its solelocation in Pittsburgh,Pennsylvania, is engaged in the saleand service of new and used automobiles and the sale ofautomobile parts. During the past 12-month period, theRespondent has had gross sales in excess of $500,000. Dur-ing this same period, Respondent has received at its Pitts-burgh,Pennsylvania,location goods valued in excess of$50,000 directly from points outside the Commonwealth ofPennsylvania.The Respondent is now,and has been at all times materi-al herein,an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.211THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.3IIITHE UNFAIR LABOR PRACTICESA. Pertinent FactsThe following employees of the Respondent constitute anappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All service department and parts department employ-ees employed by the Respondentat itsClairton Boule-vard,Pittsburgh,Pennsylvania, location, includingmechanics, body men, porters, new and used car prepa-ration men, wash and lubricationmen, write-up menand counter men; excluding all office clerical employ-ees, salesmen,watchmen and guards, professional em-ployees and supervisors as defined in the Act.On or about August2, 1972, a majorityof the employeesin the unit described in the paragraph above,by a secret-ballot election conducted under the supervision of the Re-gional Director for Region 6 of the Board,designated andselected the Union as their representative for the purposesof collective bargaining with the Respondent; and on Sep-tember 13,1972, the Board certifiedthe Unionas the exclu-sive collective-bargaining representative of the employees insaid unit 4'The facts found herein are based on the record as a whole and theobservations of the witnesses2 By answer the Respondent admitted the foregoing facts3 By answer the Respondent admitted the foregoing facts.By answer the Respondent admitted the foregoing facts277About 20 employees are employed in the appropriateunit.Negotiations for a contract commenced September 7,1972. Norman I. White, the attorney for the Respondent,was its chief negotiator and James W. Elnyczky,businessrepresentative for District 63, was the chief negotiator of theUnion. At the third negotiation meeting on September 28,1972, the Respondent orally presented a "final" offer. El-nyczky requested that the offer be committed to writing inorder that he might submit it to the membership in suchform. However, Elnyczky indicated that he would not rec-ommend that the offer be accepted. On September 29, 1972,the final offer, in writing, together with a letter from Attor-ney White, was forwarded to the Union. The written offerdid not accurately in all particulars reflect the oral offer ofSeptember 28, 1972.5The offer was submitted to 15 employees at a union meet-ing on October 2, 1972. Upon the recommendation of El-nyczky the offer was rejected. The vote was 14 to 1. By avote of 12 to 3 the employees voted to reaffirm strike action.Elnyczky then phoned Attorney White and informed himthat the offer was rejected and that the Union was willingto engage in future meetings to resolve the differences.White said he would contact the employer and call Elnycz-ky the next day. When Elnyczky did not receive a call fromWhite the next day he contacted Edward Constentine, presi-dent of the Respondent, who was unable to give a definiteanswer. On the evening of October 3, 1972, Elnyczky againcontacted Constentine and was informed that Constentine"didn't seeno reason for no future bargaining," and that the"offer that was made on September 28 was their final offer."Later on the same evening Elnyczky talked with AttorneyWhite who reaffirmed the position of President Consten-tine.On the morning of October 4, 1972, the Union establisheda picket line at the Respondent's premises. Only five em-ployees observed the picket line which persuaded the Unionto cease the strike after 45 minutes of picketing in that theUnion "didn't feel that it would be effective." The picketswere told by Elnyczky to inform the employees who wereworking that there would be a unionmeetingthat eveningat 51 Lounge. One of the pickets, Dwayne Hier, returned towork. Another employee, Thomas Kavanaugh, who had notobserved the picket line, left the plant to get coffee for otheremployees in the shop at which time Elnyczky told him ofthe meeting. Three employees appeared at the meeting. Itwas agreed by all present that the Respondent's final offerbe accepted.Following the meeting Elnyczky senttelegramsto Attor-ney White and William C. Lupton, secretary-treasurer ofthe Respondent, advising them that the Union accepted thefinal offer for a labor agreement made on September 28,1972. In the telegram it was suggested that a meeting bearranged "to correct errors and insert omission in your writ-ten offer" and "execute the agreements." 6 On October 5,1972, a letter of like import was directed to the Employer5 In the letter it was stated, "Enclosed is what I hope accuratelyreflectsthe Company's final offer"6As noted abovethe writtenoffer did not accuratelyreflect the oral offerof September28, 1972 278DECISIONSOF NATIONALLABOR RELATIONS BOARDby Elnyczky.During the week of October 9, 1972, Attorney White andElnyczky discussed the "errors" and "omissions." TheRespondent's written offer of September 29, 1972, was re-viewed "item byitem."White agreed 7 to the corrections,the insertion of any omissions, and to the setting of aneffective date for the pension provisions.8 At the conclusionof the conversation White and Elnyczky had agreed on allissues.White agreed that the errors were his errors and that"he would correct them and make a new draft and submitit to the employer and the employer would contact [Elnycz-ky] fora meetingto execute the agreement " On October 16or 17 the draft agreement (G.C. Exh. No. 5) was preparedbut the Union was not contacted to executethe agreement?When Elnyczky did not hear from the Respondent by Octo-ber 17 he called White who told him that the Respondentwould not sign and that "their offer was void due to the factthat it was not acceptable to the employees." Elnyczkycountered that "a handful of people showed up"at a meet-ing and"they, in fact, ratified it." A letter from Whitefollowed, dated October 24, 1972, in which it was stated inpart "Southland Dodge will not execute a collective bar-gaining agreementembracing the terms of our final offer tothe Union. .. . In asmuchas that final offer was neverratified by a majority of the employeesand inasmuch as thecompany has no desire to force upon the employees termsand conditions of employment that they refuse to workunder, the final offer is considered to be void.. .... (Em-phasis supplied.)B.Conclusions and ReasonsThereforIn Section 8(d) of the Act it is stated:For the purposes of this section, to bargain collec-tively is . . . the execution of a written contract incor-porating any agreement reached if requested by eitherparty.Apparently the Respondent does not claim that an agree-ment was not reached between Union Representative El-nyczky and Respondent Representative White. Nor is thereany claim that White was not authorized to bind the Re-spondent.10 The claim is that the Union's acceptance viaElnyczky was no acceptance at all in that it did not repre-White testifiedWe did talk and we did run through a list of items that Mr Elnyczkysaid I neglected to put in my letter that I sent him on September 29, thathe received on October 2And on those items which were, in fact, errors, that my written offerdid not accurately reflect as had been stated at the negotiation table onthe twenty-eigth [sic]Iagreed with him that those statements should be changed and thewritten offer and the document, it should so reflect itWhite referred to the agreed-upon effective date for the pension as a"sweetener "9Of G C Exh 5 White saidIbelieve as to the substantive issuesthat it covers, it represents our final position as we represented it to theUnion I don't think there is any mistake in it or anything like that" Whitefurther observed, "There were some minor items, but I cannot say that, thatthey raised to the level of preventing us from coming to the meeting of theminds "isWhite testified, "I was chief spokesman for the company I prepared thewritten offers,actually I was the sole spokesman "sent a ratification "by a majority of the employees" of theRespondent," a condition precedent agreed to by theUnion.Although the credible record is clear that theRespondent's final offer of a contract was never withdrawnby it prior to October 17, 1972, the Respondent insists thatits offer was terminated by the Union's rejection of the offeron October 2, 1972,12 citingThe Restatement of Contracts, §34 and 35;Williston on Contracts1957 Ed. § 50A; andSummary of Pennsylvania Jurisprudence, Contract(1955 Ed.)It is, nevertheless, clear that the legal theory relied on by theRespondent is not applicable to the facts in the instant case.Here, after the Union's rejection of the Employer's offerand its subsequent acceptance of the offer, the Employerand the Union resolved any remaining issues, and came toa meeting of the minds with the clear understanding that theagreement reached, when committed to writing, would beexecuted by the parties as agreed. Indeed there is no credi-ble evidence that either the Union or the employees rejectedthe Respondent's "final" offer (retendered during the weekof October 9) after the meeting of the minds of White andElnyczky and the offer was finalized in the form of GeneralCounsel's Exhibit 5.The Respondent further insists that, "inasmuch as theUnion stated that there would be a ratification vote beforeany final agreement came into being and no such ratifica-tion took place, no final agreement was reached."This contention fails because the credible record does notdisclose that the Union agreed with the Respondent that thebinding effect of the agreement was conditioned upon ratifi-cation of the agreement by a majority of the Respondent'semployees or a majority of the union members among theRespondent's employees. This finding would be the sameeven if White's testimony on this subject were accepted, foritdiscloses only a procedure which the Union expected tofollow. '3 Advice from the Union that the "agreement wouldbe ratified by the employees" does not establish a conditionprecedent for the acceptance of the agreement. SeeHou-chensMarket of Elizabethtown, Inc.,155 NLRB 729, affd.375 F.2d 208 (C.A. 6, 1967). In that case the "Union's finan-cial secretary and business representative, stated to thecompany's negotiators that any contract proposed or rec-ommended by him would have to be approved by the em-ployees." The Board held that the statements of the unionrepresentative did not impose a condition requiring ratifica-tion by the employees before the offer could be accepted byThe record revealsADMMISIAATIre LAW Juix aWell then I take it thatthe narrow issuebefore me is whetheror not General Counsel's exhibit number 5 wasaccepted by the UnionArroiNErWxrre That is the way that I wouldframe the issue12 In this respect it is significant that on October 4, 1972, when Elnyczkysought furthernegotiationsafter the rejection of the Respondent'soffer,PresidentConstentine said that he, "didn't see no reason for no future bar-gaining" andthat the "offer that was made on September 28 was their finaloffer " Neither then, nor until after October 17, did the Employer actuallyinform the Union that its offer was withdrawn13White testified "I can't give you any specific date, I can only tell youthatMr Elnyczky advised me that thisagreementwould be ratified by theemployees, and I remember specifically with respect to the agreement, thatIproposed on September twenty-eigth, [sic] askinghim if he would recom-mend it andhim tellingme that he would not recommend it to the employ-ees SOUTHLAND DODGE, INC.the union. See alsoGeneral Asbestos & Rubber Division,Raybestos-Manhattan, Inc,183 NLRB 213.Indeed, "[i]f the ratification provision was important tothe Company, and if the Company relied on the Union'sstatements that the contract would be submitted to the em-ployees, then such provision would have been incorporatedin the Company's proposed contract..."Houchens Mar-ket of Elizbethtown, Inc v. N.L.R.B, supra.Obviously itbecame important to the Company only after it sought ameans to escape the signing of the contract.Moreover, had ratification by the employees been a con-dition precedent, the approval of the employees who attend-ed the meeting of October 4, 1972, at 51 Lounge whereinagreement to accept the Respondent's offer was voted, asfar as the Respondent was concerned, was a sufficient ratifi-cation, for "it is for the union, not the employer, to construeand apply its internal regulations relating to what would besufficient to amount to ratification."M & M Oldsmobile,Inc.,156 NLRB 903.14In any event the Respondent's challenge came too late.The alleged ineffectiveness of the acceptance was not chal-lenged at the time (October 4, 1972), or within a reasonabletime thereafter, but was belatedly challenged after October17, 1972.See M & M Oldsmobile, Inc., supraat 906.Because an employer may not insist on a ratification ofa collective-bargaining agreement by a "majority of the em-ployees" (SeeWooster Division of Borg-Warner Corporationv.N.L.R.B.,356'U.S. 342 (1958) 15 the Respondent's refusalto execute a "written contract" upon the request of theUnion constituted a breach of the Respondent's duty tobargain collectively within the meaning of Section 8(d) ofthe Act. That the Respondent insisted and is insisting on aratification of its offer by a majority of its employees isborne out by the last line of its letter of October 24, 1972:"Of course, if the company and the union can agree ondifferent terms and conditions of employment (which theemployees are willing to work under andwhich the employ-ees ratify),we would have a contract." (Emphasis supplied.)Accordingly, the Respondent violated Section 8(a)(1) and(5) of the Act when, upon the request of the Union, itrefused to execute the written contract incorporating theagreement reached by the partiesH. J. Heinz Company v.N.L.R.B.,311 U.S. 514, 523, 524 (1941).Because of its ineffective strike the Union capitulated. Itscapitulation was first accepted by the Respondent as itsyielding to the final offer of the Respondent and was sotreated by White in his conversation and agreement withElnyczky. Apparently the Respondent reconsidered andsought an advantage in the Union's capitulation and weak-ness.Not only did such change of heart come too late torelieve that Respondent of the binding effect of its agree-ment but its unlawfulness was further compounded by itsinsistence that there be no contract unless ratified by amajority of its employees.1°As noted above White was informedby Elnyczky, "we had this meetingwhere a handful of people showed up and they,in fact ratified it "15 See alsoHouchensMarket ofElizabethtown,Inc v. N L.R B, supra,at211CONCLUSIONS OF LAW2791.Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The following unit constitutes an appropriate unit forthe purpose of collective bargaining within the meaning ofSection 9(b) of the Act:All service department and parts department employ-ees employed by the Respondent at its Clairton Boule-vard,Pittsburgh,Pennsylvania, location, includingmechanics, body men, porters, new and used car prepa-ration men, wash and lubrication men, write-up menand counter men; excluding all office clerical employ-ees, salesmen, watchmen and guards, professional em-ployees and supervisors as defined in the Act. 164.The Union has been at all times material herein theexclusive representative of the employees in the aforesaidappropriate unit for the purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.By unlawfully failing and refusing to execute a writtencontract embodying the terms and conditions of the oralagreement reached with the Union, as found herein, Re-spondent engaged in unfair labor practices in violation ofSection 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of the Act.THE RECOMMENDED REMEDYIt is recommended that the Respondent cease and desistfrom its unfair labor practices and take certain affirmativeaction deemed necessary to effectuate the purposes of theAct. It is further recommended that the Respondent sign thecollective-bargaining agreement marked General Counsel'sExhibit 5; that it give effect to such written contract retroac-tively to October 5, 1972; and that it make whole its employ-ees for any loss of wages or other employment benefits theymay have suffered as the result of the Respondent's failureto sign the contract. The loss of earnings under the recom-mended Order shall be computed in the manner set forth inF.W.Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716.During the period in which the Respondent has failed andwill fail to conform to the provisions of the contract, certainbenefits under the contract will be irretrievably lost to theemployees and the Union, such as union representation, thedaily use of the grievance procedure, and the use of thebulletin boards. Moreover, the union security requirementsof the contract will lie dormant which may mean that em-ployees will refrain from paying their dues obligations to theUnion under such provision. By Respondent's refusal toexecute its agreement, the Respondent thus has nourished"free riders" among its employees and as to these "freeriders," if any, it has caused a deprivation of dues which inpart would have reimbursed the Union for its services ren-deredas isintended by the statute. Hence it is equitable that16The appropriate unit and the unit described in the contractare the same. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe loss of such dues, if any, attributable to theRespondent's refusal to fulfill its statutory obligations oughtto be restored to the Union. Accordingly,it isfurther rec-ommended that the Respondent reimburse the Union forany loss of dues commencing on October 5, 1972, and con-tinuingthereafter until the contract is executed by the Re-spondent. The deterrent effect (a remedial objective of theAct) of such recommendation is obvious.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record 17 in this proceeding, andpursuant to Section 10(c) of the Act, I herebyissue thefollowing recommended:ORDER 18The Respondent,SouthlandDodge,Inc., its officers,agents, successors,and assigns shall:1.Cease and desist from failing and refusing to sign thewritten contract,General Counsel'sExhibit 5.2.Takethe following affirmative action necessary to ef-17There being no opposition thereto the General Counsel's motion tocorrect transcript is granted18 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and order, and all objections thereto shall be deemedwaived for all purposesfectuate the policies of the Act-(a)Forthwithsignthe contract, General Counsel's Ex-hibit 5.(b)Upon execution of the aforesaid agreement, give ret-roactive effect to the provisons thereof, make whole its em-ployees for any losses they may have suffered by reason ofthe Respondent's failure to sign the agreement and makewhole the Union for any loss of dues in the manner set forthin the section herein entitled "The Recommended Reme-dy"(c)Post at its Pittsburgh, Pennsylvania, establishmentcopies of the attached notice marked "Appendix." 19 Copiesof said notice, on forms provided by the Regional Directorfor Region 6, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices arenot altered, defaced, or covered by any other mate-rial.(d)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.19 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "